DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6-8, 12, 27, 30-31, 33 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,705,082. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims are substantially the same in that they have all the same structures; i.e. the instant claims recite a situ-generated isolation structure whereas the Patent 10,705,082 is recited as situ-generated capture structure; both of which are disposed within the at least one sequestration pen.

Response to Arguments
Applicant's arguments filed 11/15/21 have been fully considered but they are not persuasive.  Applicant argues, “Applicant respectfully submits that there are significant differences between the subject matter of the present claims and those of claims 1-11 of Patent '082. For example, in the present claims, the in situ-generated isolation structure is disposed within the sequestration pen and extending into the flow region in order to alter structures within the micro fluidic environment, including for example, for altering valving function, directing flows of media, directing cells to selected portions of the microfluidic chip, selecting cells using real-time information, or immobilizing/isolating micro-objects. See paragraph [0217] of the present application. The in situ-generated isolation structure is generally formed to provide a special technical feature of physical barriers that extend the possible structural varieties in a microfluidic device while the micro-object may still be capable of motion within the defined area. See paragraph [00065] of the present application. In contrast, claim 1 of Patent '082 recites an in situ-generated capture structure, formed within the sequestration pen permitting an assay analyte or assay reagent to be affixed to a specific area of the microfluidic device so that a user can control where an assay is performed within the sequestration pen of the device.”  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims are substantially the same in that they have all the same structures; i.e. the instant claims recite an in situ-generated isolation structure whereas the Patent 10,705,082 is recited as in situ-generated capture structure; both of which are disposed within the at least one sequestration pen.  The .  
Applicant argues, two types of polymers are very different.  The instant claims do not recite a specific polymer other than it be photoinitiated polymer which is also claimed in the 082 patent (claim 9).  

Applicant argues, “In addition, the present claims could not have been presented in the Patent '082 because the present application with the present claims was filed earlier (filing date November 22, 2016) than the application that became the Patent '082 (filed on December 6, 2016. Therefore, no unjust extension of the patent term can arise by the finding of allowability of the present claims.”  A terminal disclosure linking the two applications is required when a Non-statutory Obvious double patenting rejection is made.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797